598 F.2d 463
UNITED STATES of America, Plaintiff-Appellee,v.Tina Carolyn RICHARDS and Gay Linn Lewis, Defendants-Appellants.
No. 78-5717

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 9, 1979.
James M. Murphy, Dallas, Tex., for defendants-appellants.
James R. Gough, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Texas.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM.


1
This is a border search case.  Appellants argue that the marijuana found in their car was inadmissible at their trial because it was seized in an illegal search.  The trial court found that there was probable cause for the search.  It also held that the government had authority to search the car even without probable cause because the search was conducted at the Sarita checkpoint, the functional equivalent of the border.  See U. S. v. Bender, 588 F.2d 200, 201 (5th Cir. 1979) and U. S. v. Clay, 581 F.2d 1190, 1192-93 (5th Cir. 1978).  We have studied the record and conclude the evidence was legally admitted.


2
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I